Exhibit 10.19

LOGO [g40664img_1.jpg]

INDEMNIFICATION AGREEMENT

THIS AGREEMENT, made on this 8th day of December, 2006, by and between
Biovest International, Inc. (“Biovest”), a Delaware corporation with a place of
business at 324 S. Hyde Park Ave., Suite 350, Tampa FL 33606, and Francis E.
O’Donnell Jr., M.D., Hopkins Capital Group II, LLC and The O’Donnell Irrevocable
Trust with an address of 709 The Hamptons Lane, Town and Country, MO 63017,
(“Guarantor”) is as follows:

In consideration of Guarantor performing certain services for Biovest, to wit,
acting as a Guarantor in connection with a New Market Tax Credit loan
transaction from U.S. Bank (the “Loan”) to Biovest’s wholly-owned subsidiary,
Autovaxid, Inc. (“Autovaxid”) in an aggregate amount of $1,150,000, Biovest
hereby agrees and undertakes to indemnify Guarantor, and to hold Guarantor
harmless from and against any and all claims, causes of actions, and liabilities
of any kind to the fullest extent permitted by law to the extent that Guarantor
is called upon to pledge and/or advance funds, assets, or collateral in
connection with the guarantee being executed by Guarantor in connection with
this Loan.

 

Biovest International, Inc. By:  

/s/ James A. McNulty

 

James A. McNulty

CFO & Secretary

324 S. Hyde Park Avenue

Suite 350

Tampa, FL 33606

PH: (813) 864-2554 FAX: (813) 258-6912